United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1523
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Tracy Alan Barnett,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 6, 2010
                                 Filed: August 11, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Tracy Barnett, who is serving a 20-year sentence for child-pornography
offenses, appeals the district court’s1 order effectively denying his request for a copy
of an exhibit used at his sentencing hearing. He argues that he needs the exhibit to
prepare a 28 U.S.C. § 2255 motion.

      Upon careful review, we find no basis for reversal because it is undisputed that
Barnett had not filed a section 2255 motion at the time he requested the exhibit. See

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
United States v. Losing, 601F.2d 351, 351-53 (8th Cir. 1979) (per curiam) (where
appellant filed motion in district court requesting records and transcript from his
criminal trial for purpose of eventually filing § 2255 motion, district court denied
motion as premature and this court affirmed). We also decline to address Barnett’s
First Amendment argument. See United States v. Turechek, 138 F.3d 1226, 1229 (8th
Cir. 1998) (federal courts have duty to avoid constitutional issues that need not be
resolved in order to determine rights of parties in case under consideration).

      Accordingly, the district court’s order is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-
                                         2